Citation Nr: 9911922	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-25 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
decision of the VA RO which denied service connection for 
PTSD.  A personal hearing at the RO was held in April 1998.  
The veteran also requested a Board hearing, and one was 
scheduled for February 1999, but he canceled the proceeding.


REMAND

The veteran claims he has PTSD related to stressors he 
experienced during service in Vietnam.  

The veteran served on active duty in the Air Force from 
February 1967 to February 1971.  His service included a tour 
in the Republic of Vietnam from February 1969 to February 
1970.  He was awarded various service decorations, but no 
medals evincing combat.  Service personnel records indicate 
his military specialty was air passenger specialist.  

Service medical records are negative for a psychiatric 
disorder.  The February 1971 service separation examination 
found the psychiatric system was normal.  

Beginning in October 1996, the veteran was evaluated and 
treated at a private mental health clinic for complaints of 
anxiety, suicidal ideation, flashbacks of Vietnam, and 
decreased sleep.  The initial diagnostic impression was 
depression.  Later records from this facility are on file.

On a PTSD questionnaire dated in December 1996, the veteran 
gave vague descriptions of events relating to his claimed 
stressors in Vietnam.  

A January 1997 VA outpatient treatment record reveals that 
the veteran was seen following complaints of nightmares, 
isolation, paranoia, and auditory hallucinations.  The 
examiner noted that the veteran could not be evaluated for 
PTSD due to staff shortages.  

In February 1997 the veteran was admitted to a VA hospital 
for complaints of nightmares, sleeplessness, depression and 
nervousness.  The diagnoses were PTSD with mixed mood, and 
history of polysubstance abuse.  

In a September 1997 statement, Henry Ritchie, M.D. indicated 
that he treated the veteran following complaints of Vietnam 
flashbacks.  The diagnoses were chronic, major depression, 
possibly bipolar depression, PTSD, passive aggressive 
personality, and chronic insomnia associated with chronic 
cluster migraine headaches.  Private treatment records 
reflect that the veteran was treated in October 1997 for 
depression and PTSD symptoms.  The diagnoses were depressive 
disorder, not otherwise specified; PTSD (Vietnam); and 
alcohol abuse, reportedly in remission.  Additional private 
psychiatric treatment records, dated to March 1998, are on 
file.

During an RO hearing in April 1998, the veteran indicated 
that he was awarded Social Security Administration (SSA) 
benefits in November 1997.  A county veterans service officer 
testified that the veteran was heavily medicated when he 
filled out the 1996 PTSD questionnaire and thus did not fully 
understand the questions; it was suggested that he submit 
additional information.

In April 1998, after the hearing, the veteran submitted an 
additional statement regarding Vietnam events which he 
believed constituted stressors for PTSD.  

The veteran's claim for service connection for PTSD is well 
grounded, and the file shows there is a further VA duty to 
assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1998); Gaines v. West, 11 Vet.App. 353 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).

Since it is not shown that the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish that they occurred; rather his stressors must be 
established by service records or other credible supporting 
evidence;  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  There is no 
indication that the RO has made any efforts to corroborate 
the veteran's statements of stressors with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
Although the veteran has reported only limited information 
concerning alleged Vietnam stressors, it is the judgment of 
the Board that an effort should be made to verify stressors 
through the service department, as part of the VA's duty to 
assist him with his claim.  Id.  The veteran should also 
undergo a VA compensation examination to determine whether 
there is a clear diagnosis of PTSD under the standards of 
DSM-IV.  38 C.F.R. § 4.125; Cohen, supra.  

The Board notes that the veteran indicated that he was 
awarded Social Security Administration (SSA) disability 
benefits.  Such records, as well as any other ongoing 
psychiatric treatment records, should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should give the veteran 
another opportunity to provide more 
details concerning service stressors.  
Thereafter (and regardless of whether or 
not the veteran provides more details), 
the RO should forward the veteran's 
statements of stressors, his service 
personnel records, and any other evidence 
pertinent to stressors, to the USASCRUR; 
that service office should be asked to 
attempt to verify the veteran's alleged 
Vietnam stressors.  Any service 
department history of the veteran's unit, 
while he was in Vietnam, should also be 
obtained.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA psychiatric 
treatment since March 1998.  The RO 
should obtain copies of the related 
medical records.

3. The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
a copy of the SSA decision awarding such 
benefits.

4.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination relative to his claim for 
service connection for PTSD.  The claims 
folder should be provided to and reviewed 
by the doctor.  All psychiatric disorders 
should be diagnosed.  Any diagnosis of 
PTSD should be in accordance with DSM-IV.  
If PTSD is diagnosed, the doctor should 
identify the stressors which are believed 
to be the cause of the condition, and the 
doctor should explain why such stressors 
are sufficient under DSM-IV.







Thereafter, the RO should review the claim for service 
connection for PTSD.  If the claim is denied, the veteran and 
his representative should be issued a supplemental 
statement of the case, and given an opportunity to respond, 
before the case is returned to the Board.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


